Citation Nr: 1040104	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  08-23 685	)	DATE
	)	
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of brain damage to include visual 
disturbance.  


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from June 1967 to March 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at an August 2010 
video conference hearing.  

The  issue of entitlement to a total rating based on 
individual unemployability has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on his part.


REMAND

The Veteran is claiming he experiences residuals of brain damage 
to include visual disturbance which were caused by VA treatment 
which was rendered in 2007.  

For claims received after October 1, 1997 (as in this case), 
compensation benefits pursuant to the provisions of 38 U.S.C.A. § 
1151 are payable for additional disability not the result of the 
veteran's own willful misconduct, where such disability was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered by 
the Secretary, either by a Department employee, or in a 
Department facility, where the proximate cause of the disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151; see also VAOPGCPREC 40-97.

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1),(2).

The question of whether the Veteran experienced additional 
disability as a result of treatment rendered by VA is a medical 
question.  The Court has held that a claim for benefits under 38 
U.S.C.A. § 1151 must be supported by medical evidence of 
additional disability that resulted from VA hospitalization or 
medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 
75, 77-78  (1999).

The Veteran has argued that the visual disturbance he experiences 
was caused by the surgery conducted by VA and that he was not 
informed of the possibility of that consequence.  He has also 
claimed that he was injured when he fell out of his bed resulting 
in a traumatic brain injury.  The discharge summary from the 
Veteran's hospitalization references the fact that the Veteran 
had fallen twice.  He also claims that he that he received an 
overdose of some kind of drug after the surgery which would 
account for his erratic behavior noted in the records and might 
have resulted in brain damage.  The Veteran seems to argue in his 
notice of disagreement that he did not understand VA's Consent 
for Treatment form and accompanying treatment plan and that he 
was forced to sign the document under duress.  

In support of the claim, the Veteran has submitted a letter from 
a private physician dated in July 2010.  This document reveals 
the Veteran was examined in August 2007 and was found to have 
bilateral occipital tip infarcts consistent with bilateral 
paracentral scotoma based on a review of an MRI.  The physician 
wrote that he had stated in August 2007 that the disability was 
the result of hypoperfusion during the Veteran's cardiac surgery 
and this was based on the Veteran's clinical history and findings 
provided by the Veteran.  It was the physician's belief that 
"that this infarct 'stroke' was an event that was not reasonably 
foreseeable related to the cardiac surgery."  The Board notes, 
however, that VA medical records reference the Veteran having 
been provided with proper informed consent disclosures on March 
9th and March 20th  which indicate that a stroke was a known 
possible consequence of the surgery.  If a stroke was a known 
possible consequence of the surgery in question and not due to 
any fault on VAs part, any resulting disability associated with 
the residuals of the stroke would not qualify for compensation 
under 1151.  There is no other medical evidence of record which 
addresses the Veteran's claim.  

The Board finds the evidence of record is sufficient to trigger 
VA's duty to assist the Veteran with his claim under the Veterans 
Claims Assistance Act of 2000 (VCAA).  VA is obliged to provide 
an examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms of a 
current disability, the record indicates that the disability or 
signs and symptoms of disability may be associated with active 
service; and the record does not contain sufficient information 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a 
link between current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

Based on the above, the Board finds the Veteran should be 
scheduled for a VA examination to determine if he currently 
experiences residuals of a brain injury to include visual 
disturbance where the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the treatment, or an event not 
reasonably foreseeable.  

As indicated above, the Veteran seems to argue that he did not 
provide informed consent for the surgical procedure.  A review of 
the medical evidence documents references by several health care 
providers to the Veteran having been provided with the requisite 
informed consent disclosures required by 38 C.F.R. § 17.32.  
While the Veteran has not alleged that he did sign informed 
consent documents, the actual signed documents have not been 
associated with the claims file.  Signature consent is required 
for all diagnostic and therapeutic treatments or procedures that 
require the use of sedation and anesthesia or narcotic analgesia, 
are considered to produce significant discomfort to the patient, 
have a significant risk of complication or morbidity, require 
injections of any substance into a joint space or body cavity, or 
involve testing for Human Immunodeficiency Virus.  The informed 
consent process, including signed consent form, must be 
appropriately documented in the medical record.  38 C.F.R. § 
17.32(d).  The Board finds that copies of the informed consent 
documents which were executed by the Veteran on March 9, 2007 and 
March 20, 2007 should be obtained and associated with the claims 
file.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for residuals of a brain injury to 
include visual disturbance.  After securing 
any necessary releases, obtain these 
records which have not already been 
associated with the claims file.   

2.  Copies of the informed consent 
documents which were executed by the 
Veteran on March 9, 2007 and March 20, 2007 
should be obtained and associated with the 
claims file

3.  Thereafter, arrange to have the Veteran 
examined by a suitably qualified health 
care professional to determine whether it 
is at least as likely as not (a 50 percent 
or greater probability) the Veteran 
experiences any residuals of a brain injury 
to include visual disturbance as a result 
of the surgical procedure performed on 
March 20, 2007 and the period of 
hospitalization and follow-up care rendered 
by VA where the proximate cause of the 
disability was carelessness, negligence, 
lack of proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the treatment, 
or an event not reasonably foreseeable.  In 
addressing this question, the examiner 
should opine whether VA failed to exercise 
the degree of care that would be expected 
of reasonable health care providers in 
rendering the treatment, or, that the 
treatment was rendered without the 
Veteran's consent.  In determining events 
not reasonably foreseeable, the examiner 
should discuss whether or not any currently 
existing additional disability found on 
examination is considered by a reasonable 
healthcare provider to be an ordinary risk 
of the care rendered by VA in 2007.  If 
such risk was known, the examiner should 
discuss whether it is the type of risk that 
a reasonable health care provider would 
have disclosed to the Veteran.  The 
examiner must also address the Veteran's 
claim that he experiences additional 
disability as a result of the two falls 
which are referenced in the hospitalization 
records as well his allegation of receiving 
an overdose of an unknown drug during his 
hospitalization.  A complete rationale 
should be provided for each opinion 
provided.  If any opinion cannot be 
provided without resort to speculation, the 
examiner should so state and provide a 
rationale for why speculation would be 
required.  The claims file must be made 
available to, and pertinent documents 
therein reviewed by, the examiner for the 
Veteran's pertinent medical and other 
history.  The examination report should be 
annotated to indicate such a review was 
conducted.  

4.  The Veteran is hereby notified that it 
is the Veteran's responsibility to report 
for any scheduled examination and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a VA examination without good 
cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655.

5.  Thereafter, review the claims file to 
ensure that the requested development has 
been completed.  In particular, review the 
requested medical report and opinion to 
ensure they are responsive to and in 
complete compliance with the directives of 
this remand, and if they are not, take 
corrective action.

6.  After completion of the above and any 
additional development of the evidence 
deemed necessary, readjudicate the claim.  
If the decision remains adverse to the 
Veteran, provide him and his representative 
with a supplemental statement of the case 
and the appropriate opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further appellate review, as 
appropriate.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

